Citation Nr: 0114016	
Decision Date: 05/18/01    Archive Date: 05/23/01	

DOCKET NO.  00-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that inter alia, denied service 
connection for degenerative joint disease of the right and 
left knees and the lumbar spine as not being directly 
incurred in or related to active service.

In the veteran's September 1998 notice of disagreement he 
submitted a claim for service connection for degenerative 
joint disease of the right knee and low back as secondary to 
service-connected disability.  A June 1999 RO decision denied 
service connection for degenerative joint disease of the 
right knee and low back on a secondary basis.  The veteran 
was notified of that decision by official letter, dated June 
30, 1999.  The record does not reflect that the veteran filed 
an appeal from that decision.  In the veteran's September 
2000 substantive appeal, he again indicates a belief that 
service connection should be established for degenerative 
joint disease of the right knee and low back secondary to 
service-connected disability.  The issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the right knee and low back as secondary to 
service-connected disability is referred to the RO for its 
consideration.


REMAND

The July 1998 RO decision reflects that the veteran's claims 
of service connection for degenerative joint disease of the 
left and right knees and low back were denied on the basis 
that they were not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The record indicates that the veteran was afforded a March 
1998 VA general medical examination which reflects the 
conclusion that the veteran had degenerative arthritis of the 
lumbar spine and both knees.  However, the examiner did not 
offer an opinion as to the etiology of that arthritis.  A 
September 1998 letter from Peter Welter, D.C., a private 
chiropractor, reflects his opinion that the veteran's 
degenerative joint disease of both knees was related to 
injuries the veteran sustained while on active duty.  The 
record indicates that VA treatment records, from the VA 
Medical Center in West Palm Beach, have been submitted to May 
2000.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in West Palm Beach and request 
copies of all records relating to 
treatment of the veteran's right and left 
knees and low back from May 2000 until 
the present.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any currently manifested 
degenerative joint disease of the right 
and left knees and low back.  All 
indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's degenerative joint 
disease of the right and left knees and 
low back existed during his active 
service or are related to his active 
service.  A complete rationale for all 
opinions offered should be provided.

3.  Then, after reviewing the claims file 
and ensuring that all notification and 
development action required by the VCAA 
has been completed, the RO should 
readjudicate the issues on appeal.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




